              Case 20-34879 Document 6 Filed in TXSB on 10/05/20 Page 1 of 6




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                            §
    In re:                                                  §
                                                            §       Chapter 11
                              1
    EAGLE PIPE, LLC,                                        §
                                                            §       Case No. 20-34879 (MI)
              Debtor.                                       §

      DEBTOR’S EMERGENCY MOTION FOR ORDER EXTENDING TIME TO FILE
       SCHEDULES OF ASSETS AND LIABILITIES, SCHEDULES OF EXECUTORY
                  CONTRACTS AND UNEXPIRED LEASES, AND
                     STATEMENT OF FINANCIAL AFFAIRS

       EMERGENCY RELIEF HAS BEEN REQUESTED. AN ELECTRONIC HEARING WILL BE CONDUCTED
       ON THIS MATTER ON OCTOBER 7, 2020 AT 3:00 P.M. (CENTRAL TIME). IF YOU OBJECT TO THE
       RELIEF REQUESTED OR YOU BELIEVE THAT EMERGENCY CONSIDERATION IS NOT
       WARRANTED, YOU MUST EITHER APPEAR AT THE HEARING OR FILE A WRITTEN RESPONSE
       PRIOR TO THE HEARING. OTHERWISE, THE COURT MAY TREAT THE PLEADING AS
       UNOPPOSED AND GRANT THE RELIEF REQUESTED.

       ELECTRONIC HEARING PROTOCOL:

       PLEASE NOTE THAT ON MARCH 24, 2020, THROUGH THE ENTRY OF GENERAL ORDER 2020-10,
       THE COURT INVOKED THE PROTOCOL FOR EMERGENCY PUBLIC HEALTH OR SAFETY
       CONDITIONS.

       IT IS ANTICIPATED THAT ALL PERSONS WILL APPEAR TELEPHONICALLY AND ALSO MAY
       APPEAR VIA VIDEO AT THIS HEARING.

       AUDIO COMMUNICATION WILL BE BY USE OF THE COURT’S REGULAR DIAL-IN NUMBER. THE
       DIAL-IN NUMBER IS +1 (832) 917-1510. YOU WILL BE RESPONSIBLE FOR YOUR OWN LONG-
       DISTANCE CHARGES. YOU WILL BE ASKED TO KEY IN THE CONFERENCE ROOM NUMBER.
       JUDGE ISGUR’S CONFERENCE ROOM NUMBER IS 954554.

       YOU MAY VIEW VIDEO VIA GOTOMEETING. TO USE GOTOMEETING, THE COURT
       RECOMMENDS THAT YOU DOWNLOAD THE FREE GOTOMEETING APPLICATION. TO CONNECT,
       YOU SHOULD ENTER THE MEETING CODE “JUDGEISGUR” IN THE GOTOMEETING APP OR
       CLICK THE LINK ON JUDGE ISGUR’S HOME PAGE ON THE SOUTHERN DISTRICT OF TEXAS
       WEBSITE. ONCE CONNECTED, CLICK THE SETTINGS ICON IN THE UPPER RIGHT CORNER AND
       ENTER YOUR NAME UNDER THE PERSONAL INFORMATION SETTING.

       HEARING APPEARANCES SHOULD BE MADE ELECTONICALLY AND IN ADVANCE OF THE
       HEARING. YOU MAY MAKE YOUR ELECTRONIC APPEARANCE BY:

       (1) GOING TO THE SOUTHERN DISTRICT OF TEXAS WEBSITE;

       (2) SELECTING “BANKRUPTCY COURT” FROM THE TOP MENU;

       (3) SELECTING “JUDGES’ PROCEDURES;”


1
    The last four digits of Debtor’s federal tax identification number are (1119).


4831-4222-4333.2
              Case 20-34879 Document 6 Filed in TXSB on 10/05/20 Page 2 of 6



     (4) SELECTING “VIEW HOMEPAGE” FOR JUDGE ISGUR;

     (5) UNDER “ELECTRONIC APPEARANCE” SELECT “CLICK HERE TO SUBMIT ELECTRONIC
     APPEARANCE;”

     (6) SELECT “EAGLE PIPE, LLC” FROM THE LIST OF ELECTRONIC APPEARNCE LINKS; AND

     (7) AFTER SELECTING EAGLE PIPE, LLC FROM THE LIST, COMPLETE THE REQUIRED FIELDS
     AND CLICK THE “SUBMIT” BUTTOM AT THE BOTTOM OF THE PAGE.

     REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.



         Eagle Pipe, LLC, the above-captioned debtor and debtor in possession (the “Debtor”), for

its Emergency Motion for Order Extending Time to File Schedules of Assets and Liabilities,

Schedules of Executory Contracts and Unexpired Leases, and Statement of Financial Affairs (the

“Motion”), respectfully represents:

                                    JURISDICTION AND VENUE

         1.        The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §1334, and it is

a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

         2.        Venue in this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         3.        The bases for the relief requested herein are 105(a) and 521 of title 11 of the United

States Code (the “Bankruptcy Code”), Rules 1007(c), 9006(b), and 6003 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 9013-1 of the Bankruptcy Local Rules

for the Southern District of Texas (the “Bankruptcy Local Rules”).

                                         RELIEF REQUESTED

         4.        By this Motion, the Debtor requests an extension of the deadline to file its schedules

of assets and liabilities, schedules of executory and unexpired leases, and statements of financial

affairs (collectively, the “Schedules and Statements”).

         5.        The Debtor seeks entry of an order (the “Order”), substantially in the form attached

hereto as Exhibit A, extending the deadline by which the Debtor must file its Schedules and



                                                     2
4831-4222-4333.2
              Case 20-34879 Document 6 Filed in TXSB on 10/05/20 Page 3 of 6




Statements by approximately sixteen (16) days through and including November 4, 2020, for a

total of thirty (30) days from the Petition Date, without prejudice to the Debtor’s ability to request

additional extension for cause shown.

                                      PROCEDURAL HISTORY

         6.        On October 5, 2020 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code.

         7.        Pursuant to sections 1107 and 1108 of the Bankruptcy Code, the Debtor remain in

possession of its property and is managing its business as a debtor in possession. No trustee,

examiner, or official committee has been appointed.

         8.        A detailed description of the Debtor and its business, and the facts and

circumstances supporting the Debtor’s chapter 11 case, is set forth in greater detail in the

Declaration of Jared Light in Support of Chapter 11 Petition and First Day Motions, filed in

conjunction herewith.

                                 ARGUMENT AND AUTHORITIES
         9.        The requirements of section 521 of the Bankruptcy Code and Bankruptcy Rule

1007(c) normally require debtors to file their schedules of assets and liabilities, schedules of

executory contracts and unexpired leases, and statements of financial affairs within 14 days after

the petition date. Thus, the deadline for filing the Debtor’s Schedules and Statements is October

19, 2020. Pursuant to Bankruptcy Rule 1007(c) and 9006(b), the Court has authority to extend the

time requirement for filing the Schedules and Statements “for cause.” Fed. R. Bankr. P. 1007(c)

and 9006(b).

         10.       Here, good and sufficient cause exists for granting an extension of time to file the

Schedules and Statements. The Debtor has begun diligently working to investigate, compile, and

prepare the information necessary to complete the Schedules and Statements. The challenging

                                                    3
4831-4222-4333.2
            Case 20-34879 Document 6 Filed in TXSB on 10/05/20 Page 4 of 6




circumstances of COVID – 19 further complicates the timeline for completing the Schedules and

Statements.

         11.       Additionally, the Debtor is still operating its business and has ongoing

responsibilities for managing the business. Granting the Debtor additional time to collect the data

needed to prepare and file the Schedules and Statements will greatly enhance its accuracy, while

allowing the Debtor to simultaneously focus its attention on other high priority matters in the early

stages of this case.

         12.       Although the Debtor has commenced the process that will enable it to prepare and

finalize its Schedules and Statements, the Debtor anticipates that it may require at least 16

additional days to complete the Schedules and Statements. The Debtor therefore requests that the

Court extend the deadline to file its Schedules and Statements by sixteen (16) days to November

4, 2020, for a total of thirty (30) days from the Petition Date, without prejudice to the Debtor’s

right to request further extensions for cause shown.

         13.       Further, courts in this district have granted similar relief requested herein in a

number of cases. See, e.g., In re Vanguard Nat’l Res., LLC, No. 17-30560 (MI) (Bankr. S.D. Tex.

Feb. 2, 2017) [Docket No. 66] (granting 42-day extension); In re Memorial Production Partners

LP, No. 17-30262 (MI) (Bankr. S.D. Tex. Jan. 17, 2017) [Docket No. 62] (granting 45-day

extension); In re Shoreline Energy, LLC, No. 16-35571 (DRJ) [Docket No. 37] (Bankr. S.D. Tex.

Nov. 4, 2016) (granting 45-day extension); In re Sandridge Energy, Inc., No. 16-32488 (DRJ)

[Docket No. 85] (Bankr. S.D. Tex. May 18, 2016) (granting 30-day extension); In re Linn Energy,

LLC, No. 16-60040 (DRJ) [Docket No. 86] (Bankr. S.D. Tex. May 13, 2016) (granting 47-day

extension); In re Ultra Petrol. Corp., No. 16-32202 (MI) [Docket No. 70] (Bankr. S.D. Tex. May

3, 2016) (granting 26-day extension); In re Midstates Petrol. Co., No. 16-32237 (Bankr. S.D. Tex.



                                                   4
4831-4222-4333.2
            Case 20-34879 Document 6 Filed in TXSB on 10/05/20 Page 5 of 6




May 2, 2016) [Docket No. 71] (granting 23-day extension); In re Sherwin Alumina Co., No. 16-

20012 (DRJ) [Docket No. 80] (Bankr. S.D. Tex. Jan. 13, 2016) (granting 14-day extension); In re

BPZ Res., Inc., No. 15-60016 (DRJ) [Docket No. 29] (Bankr. S.D. Tex. Mar. 10, 2015) (granting

30-day extension).

                                  EMERGENCY CONSIDERATION

         14.       In accordance with Bankruptcy Local Rule 9013-1, the Debtor respectfully requests

emergency consideration of this Motion pursuant to Bankruptcy Rule 6003, which empowers a

court to grant relief within the first 21 days after the commencement of a chapter 11 case “to the

extent that relief is necessary to avoid immediate and irreparable harm.” Here, the deadline for

the Debtor to file its Schedules and Statements is Monday, October 19, 2020. The Debtor is

working diligently to produce the Schedules and Statements expeditiously, but will be unable to

file the Schedules and Statements by that date. The Debtor believes additional time is needed to

file the Schedules both completely and accurately. Failure to grant the Motion would disrupt the

Debtor’s ability to accurately report to both the Court and its creditors at this critical juncture.

Accordingly, the Debtor submits that it has satisfied the “immediate and irreparable harm” standard

of Bankruptcy Rule 6003 and, therefore, respectfully requests that the Court approve the relief

requested in this Motion on an emergency basis.

                                                NOTICE

         15.       The Debtor will provide notice of this Motion to: (a) the Office of the United States

Trustee for the Southern District of Texas; (b) counsel to U.S. Bank N.A., as administrative agent

under the Debtor’s credit agreement; (c) the holders of the 30 largest unsecured claims against the

Debtor; and (d) any party that has requested notice pursuant to Bankruptcy Rule 2002.




                                                     5
4831-4222-4333.2
            Case 20-34879 Document 6 Filed in TXSB on 10/05/20 Page 6 of 6




                                        NO PRIOR REQUEST

         16.       No prior request for the relief sought in this Motion has been made to this or any

other court.

                                            CONCLUSION

         WHEREFORE, the Debtor respectfully requests that the Court enter an Order (i) granting

the Motion; (ii) extending the deadline for the Debtor to file its Schedules and Statements to

November 4, 2020; and (iii) granting such other and further relief as the Court deems proper.

         Respectfully submitted this 5th day of October, 2020.

                                                GRAY REED

                                                By: /s/ Paul D. Moak
                                                   Paul D. Moak
                                                   Texas Bar No. 00794316
                                                   Aaron M. Kaufman
                                                   Texas Bar No. 24060067
                                                   Lydia R. Webb
                                                   Texas Bar No. 24083758
                                                1300 Post Oak Blvd., Suite 2000
                                                Houston, Texas 77056
                                                Telephone:    (713) 986-7000
                                                Facsimile:    (713) 986-7100
                                                Email:        pmoak@grayreed.com
                                                              akaufman@grayreed.com
                                                              lwebb@grayreed.com

                                                PROPOSED COUNSEL TO THE DEBTOR

                                    CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on October 5, 2020 a true and correct copy of the
foregoing pleading was served via CM/ECF to all parties authorized to receive electronic notice
in this case.
                                               /s/ Paul D. Moak
                                               Paul D. Moak




                                                   6
4831-4222-4333.2
